DETAILED ACTION
In view of the appeal brief filed on 01/07/2021, PROSECUTION IS HEREBY REOPENED. A new drawing objection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Peter M. Cuomo/             Supervisory Patent Examiner, Art Unit 3673                                                                                                                                                                                           

Drawings
The drawings were received on 11/13/2019.  These drawings are unacceptable due to incorporating new matter into the disclosure.  The detail in the drawings show individual fibers that art not fully extending from top to bottom as described in the originally filed disclosure.  U.S. patent 5,702,801, which is incorporated by reference, shows in Fig. 11 fibers that are in an accordion-like pattern which is not shown in the detail drawing in the instantly filed application.  

Claim Rejections - 35 USC § 103

Claims 8 and 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeFranks (US PG-Pub 2015/0096125) in view of Mackay (US PG-Pub 2011/0200674).
Regarding Claim 8, DeFranks discloses a mattress assembly (100) comprising: a fiber batting (104) layer having a top planar surface and a bottom planar surface (see Fig. 2A), the fiber batting layer comprising a plurality of substantially vertically oriented flame retardant fibers (see para. [0016]), wherein the fibers of the substantially vertically oriented flame retardant treated fibers are selected from the group consisting of polyester, polyolefins, cellulosic fibers (see para. [0023]) and mixtures thereof.
DeFranks fails to disclose antimicrobial treated fibers extending from the top surface to the bottom surface wherein the antimicrobial comprises a silver nanoparticulate powder less than 10 microns.  Mackay teaches a silver nanoparticulate powder of less than 10 microns (see para. [0022] describing the particles having a size of .005-.1 micron).  DeFranks and Mackay are analogous art because they are from the same field of endeavor, i.e. bedding. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the fibers of DeFranks with the silver particles of Mackay.  The motivation would have been to give the fiber batting an antimicrobial effect, thus reducing bacteria and viruses.
Regarding Claim 10, this is an optional claim as cellulosic fibers are optionally claimed in Claim 8.  See claim 8 rejection.

Regarding Claim 12, DeFranks discloses wherein the fire retardant material of the substantially vertically oriented flame retardant treated fibers comprises halogenated compounds, phosphorous containing compounds, sulfate containing compounds, metal hydroxides, borates, silicon based compounds, melamine based compounds, phosphoric acid derivatives, intumescent compounds, and mixtures thereof (see Claim 8 of the DeFranks publication).
Regarding Claim 13, DeFranks discloses wherein the batting material has a thickness greater than 0.5 inches to less than 3 inches (see para. [0027]).
Regarding Claim 14, DeFranks discloses wherein the substantially vertically oriented flame retardant treated fibers comprise lyocell fibers treated with ammonium polyphosphate. (See at least para. [0051]).  
Regarding Claim 15, DeFranks discloses wherein the substantially vertically oriented flame retardant treated fibers are greater than 50 percent of the layer (see Claim 1 of the DeFranks publication). 
Regarding Claim 16, DeFranks discloses wherein the substantially vertically oriented flame retardant treated fibers extending from the top surface to the bottom surface are in the form of pleats (see para. [0019]).
Regarding Claim 17, DeFranks discloses wherein the substantially vertically oriented flame retardant treated fibers comprise natural fiber (see para. [0023]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294.  The examiner can normally be reached on Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ERIC J KURILLA/Primary Examiner, Art Unit 3619